 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDD.V. Displays Corp.;Gallo Displays,Inc.; Ohio Displays,Incor-porated; 1Rappaport Studios, Inc.; and Harvey G. Stief, Inc.andCuyahoga,Lake, Geauga and Ashtabula Counties Car-penters District Council of the United Brotherhood of Car-penters and Joiners of America,AFL-CIOandSign,Displayand Pictorial Artists Local Union No. 639 of the Brotherhoodof Painters,Decorators and Paperhangers of America, AFL-CIO, Joint Petitioners.CasesNos. 8-RC-4179, 8-RC-4180,8-RC-4182, 8-RC-4183, and 8-RC-4184.November 21, 1961DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Nora Friel,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent jointly cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Joint Petitioners originally filed petitions for separate unitsat each of the five companies here involved, but at the hearing indi-cated that they desire to represent a single multiemployer unit embrac-ing display building employees of all five companies. The Employer,.a group of five firms engaged in the design, manufacture, and sale ofexhibits and displays, has bargained with one of the Petitioners on amultiemployer basis for several years.Their last contract, which cov-ered many of the classifications here involved, expired on March 1,1961. 'The Employer agrees with the Petitioners, and we find, that aunit multiemployer in scope is appropriate.They also agree, and wefind, that the letterers and signwriters, who are covered by a separatecontract between the Employer and one of the Petitioners, and thetruckdrivers, who are covered by a contract with a labor organizationnot a party to this proceeding, should be excluded from any unit foundappropriate.The parties disagree, however, as to the unit placementof the following categories, all of whom the Petitioners would includebut the Employer would exclude.Production department employees:All the firms except D.V. Dis-plays are engaged primarily in the manufacture of custom displays or1 The names of Gallo Displays,Inc.,and Ohio Displays,Incorporated,appear asamended at the hearing.134 NLRB No. 55. D.V. DISPLAYS CORP. ; GALLO DISPLAYS, INC.; ETC.569exhibits, which are usually one-of-a-kind productions. In order toretain their custom employees when business is slack, these four firmsmass-produce some displays, but this work amounts to only 5 to 10percent of their total production.D.V. Displays, on the other hand,regularly maintains separate custom and production shops on differentfloors of the same building.The Petitioners would include the D.V. Displays production shopemployees in a unit with the custom shop employees of all five firms.The Employer contends that these production shop employees shouldbe excluded, or established in a separate unit, on the grounds that (1)they work in a different plant area, (2) they have been covered by aseparate contract, and (3) they are not skilled craftsmen while thecustom shop employees are.We find no merit in these contentions as(1) the fact that the two groups work on different floors of the sameplant does not establish that they constitute separate units, and, inaddition, there is some contact between the two shops, and the produc-tion shop foremen progressed to their positions from the custom shop;(2) the allegedly separate contract for the production employees is asupplement to the one covering the custom shop employees, and merelysets forth different wage rates for the production shop employees; and(3) while custom shop employees exercise greater skills and are higherpaid than production shop workers, both groups perform the samebasic wood, metal, and paint work on the same type of product andare under the same ultimate supervision, and the custom shop workersdo not possess the skill or training which would warrant a finding thatthey constitute a craft unit.Accordingly, in view of their similaremployment interests and coverage under the contractual relationship,we find that the production shop employees should be included in theunit with the custom shop employees 2Designers :The Employer would exclude the designers as profes-sional, supervisory, managerial, and/or technical employees, while thePetitioners contend that the employment interests of the designers areidentifiable with those of employees in the unit.' The designers deal di-rectly with customers, submit novel ideas, make initial rough sketches,and design and oversee the production of the exhibits and displayswith a view to cost and workmanship. They select the materials to beused and frequently purchase the requisite materials. In addition, allthe employees in this classification are art school graduates, whichapparently is a requisite to employment, and their work requires con-sistent exercise of discretion.Upon the entire record we find that the2Cf.Herpolshesmer Company,100 NLRB 1452,1453-1454.8 The Petitioners also contended that the designers should be included as they are in-cluded in the contract unit.While this category was included,the evidence shows thatthe contract terms were not applied by either party to the designers.Moreover,the unitcovered by the'contract was not based upon a Board determination. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesigners'duties, responsibilities, and interests are so dissimilar tothose of other employees as to warrant their exclusion from a unit ofproduction employees.4Foremen:The Petitioners would include, while the Employerwould exclude as supervisors, Kertel, Triconi, Theumer, Rooks, andGraham, working foreman at D.V. Displays; Renner, foreman atRappaport Studios; and Holz, foreman at Stief.The record indi-catesthat all these individuals have the power to hire, discharge, oreffectively recommend such action, and most have actually exercisedsuch authority.We find, therefore, that they are supervisors withinthe meaning of the Act, and exclude them.Maintenance and photographic erployees:The Joint Petitionersseek to add most of the following employees, who have previouslybeen excluded, to the historical bargaining unit; the Employer wouldexclude them :The maintenance and janitorial' employees work in thesame areasas,have frequent contact with,and possessemployment interestssimilar to, employeeswho are inthe unit.D.V. Displays employs two"additional maintenance employees.One is a charwoman who doescleaningwork at night at the shop. Although both parties agreed toexclude her, her dutiesare similarto those of other maintenance em-ployees.The otheris a maintenanceman who has full-time employ-ment elsewhere but works part-time for this company in renovatingits building.While the Employer maintains that he will not beretained after the remodeling is completed, it appears that he has beenworking for at least a half year, is reasonably assured of indefinitecontinued employment, and performs functions similar to those ofemployees included in the unit. In addition, Rappaport and Stiefemploy two driver-maintenance men, Sharpe and Sibert, who drivetrucks as well as perform maintenance duties.The Employer, at thehearing, agreed to include Sharpe, but claims that Sibert should beexcluded on the ground that he has duties and interests differentfrom those of employees in the unit. Sibert, however, performs main-tenance functions in the shop in addition to his driving duties.Two of the firms have photographers, one of whom is, assisted by aphotographic helper and a photoset employee.Although all thesephotographic employees work inseparate areas,and much of theirwork is not incorporated into exhibits or displays but is sold sepa-rately, they come into frequent contact with employees in the unit, andtheir principal duty is to supply photographs for exhibits anddisplays.ISeeJ.P Stevens & Company/, Inc,123 NLRB 758, 760;J P Stevens & Co., Inc.,93 NLRB 1513, 1515 D.V. DISPLAYS CORP.; GALLO DISPLAYS, INC.; ETC.571Under these circumstances, we find that all photographic employees 5'and maintenance employees,' including the charwoman,' the regularpart-timemaintenanceman at D.V. Displays,' and the driver-maintenance men s have employment interests closely allied with em-ployees in the unit and may appropriately be added to the existingproduction and maintenance unit.As these employees constitute a fringe group who have never beforebeen covered by the contracts between the Petitioners and the Em-ployer, the situationisone inwhich it has been Board practice,established in theZiacase,10 not to include them in the historical unitwithout first ascertaining whether or not they desire to be included.We have, however, reexamined theZiarule and have decided tomodify it to the extent that where, as here, there is a question of rep-resentation in the historical unit and the incumbent union seeks to adda previously unrepresented fringe group whom no other union is seek-ing to represent on a different basis, we shall direct only one electionwhich will include all the employees in the unit found to be appropri-ate.llWe are persuaded that application of theZiarule in such cir-cumstances achieves results inconsistent with the policies of the Act,and is in derogation of the responsibility of the Board to determinethe appropriate unit. It is clear that, if the unit placement of thisfringe group had been presented to the Board for determination atthe time the historical unit was established, the Board would haveincluded them.12We have here, instead, an exclusion, which derivesfrom historical accident rather than from any real difference in func-tions or status, and which creates a fringe defect in the historical unit.To grant a self-determination election to this group would, in practicaleffect, be to permit them to perpetuate that fringe defect by voting tomaintain their unrepresented status.This contingency we believeshould be obviated. Indeed, we agree with the view expressed in thepriorWaterouscase 13 that it is more consistent with our statutoryresponsibility for determining the appropriate unit, now that the unitplacement of these employees has been raisedas an issuebefore theBoard for the first time, to correct that fringe defect.in the historicalunit.We also believe, contrary to the view expressed inZia,that theinclusion of these employees is the more democratic approach because6 SeeIndiana Broadcasting Corporation,121 NLRB 111, 113-1146 SeeThiokol Chemical Corporation,RedstoneDivision, 123 NLRB 888, 889TFoley Manufacturing Company,115 NLRB 1205, 1207.8 Decatur Transfer & Storage, Inc ,105 NLRB 633, 6366BeatriceFoods Co,112 NLRB 45910The Zia Company,108 NLRB 1134ll Contrary to the implication of the dissent, this is the only factual situation we arepassing upon"Cases cited in footnotes 5 through9, supraThe ll'ateroas Company,92 NLRB 76 This case was overruled by the Zia case,supra 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDit gives all employees in the appropriate unit an equal voice in choos-ing a bargaining representative for that unit 14Accordingly, we findthat the following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All employees engaged in the manufacturing, fabricating, finishing,erecting, and dismantling of displays and exhibits, including all main-tenance employees, and photographic employees; but excluding alloffice clerical employees, letterers, signwriters, truckdrivers, design-ers, professional employees, watchmen, guards, and all supervisorsas defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBERS RODGERS and LEEDOM, dissenting in partWe cannot join in the majority's decision to overrule theZiaprin-ciple, a principle which would, while recognizing the desires of thePetitioner for a more comprehensive unit, grant to those previouslyunrepresented employees a separate self-determination election toascertain their desires as to inclusion in the Petitioner's establishedunit.We are satisfied that this principle, inaugurated in 1945 in thePetersen d Lytlecase," is still valid today.We regard as a step back-ward our colleagues' return to theWaterous16principle, which theBoard invoked in 1950 only to abandon it for the original rule in theZiacase in 1954.14A principle which has withstood the test for 16years should not now be discarded.Effective collective bargainingrequires a degree of stability in the rules governing it.TheZiarule is, in our view, born of the conviction that the separateballoting of the fringe group, to determine whether or not they wishto be represented as, part of the historical unit, more effectively pro-tects the interests of employees in the historical unit as well as thosein the fringe group. It enables the employees in the existing groupto express their desires for continued representation by the union ina manner unadulterated by the votes of those outside the unit, andsimilarly permits those employees outside the unit to make known theirviews as to whether they desire to continue to be unrepresented, orwish representation.Furthermore, the Zia rule gives full impact tothe bargaining history, which has always been considered a stabilityfactor in the achievement of industrial peace.Nor do we perceivethe force of our colleagues' argument in characterizing the exclusion14Wherethe Zia case,supra,and the cases relying thereon would have required a differ-ent resultunder the facts of this case, they are hereby overruled.Is 60NLRB 1070.16 TheWoterousCompany,92 NLRB 76.37Member Rodgers reaffirmsthe views of the majorityof the Board in theZiacase, Inwhich he joined,and Member Leedom adopts those views. A. F. PUBLICOVER AND COMPANY573of the unrepresented employees as a fringe defect in the existing unit.It is rather late, we think, to take issue with the well-established Boardprinciple that, in any given situation, several units may be deemedappropriate, albeit one might be more appropriate than another."Moreover, we see no valid basis for allowing the fortuity of thePetitioner's request for the more comprehensive unit to have control-ling weight.Our colleagues would, we assume, have little difficultywith directing a self-determination election among these employees,if the Petitioner had sought only to add these employees to their exist-ing unit.Accordingly, we would direct a separate election among the pre-viously unrepresented employees.1$We do not agree that theZiarule is in derogation of the Board's responsibility todetermine the appropriate unit.From its earliest days the Board has made use of theself-determination election,see, e.g.,Globe Machine and Stamping Company,3 NLRB 294;Armour&Company,40 NLRB 1333, and the courts have approved the validity of its use ;seeN.L.R.B. v. Underwood Machinery Company,179 F. 2d 118 (C.A.1) ; N.L.R.B. v.Weyerhaeuser Company,276 F. 2d 865(C.A. 7), accord,Pittsburgh Plate Glass Companyv.N.L.R.B.,313 U.S. 146, 156, as an aid in determining appropriate units.A. F. Publicover and Company iandIndependent Union of PlantProtection Employees,Petitioner.Case No. 1-RC-6391.No-vember 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Madden, hearing offi-cer.Thereafter, on July 21, 1961, the Board having remanded theproceeding for additional evidence, the reopened hearing was heldon August 9, 14, 16, and 28, 1961, before Alvin M. Glazerman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner seeks to represent the guard employees of theEmployer, which is engaged in furnishing companies with guardand protective services.The Employer contends that the Petitioneradmits to membership employees other than guards, and is therefore'The name ofthe Employerappears ascorrectedat the hearing.134 NLRB No. 64.